DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: The line “generating, by a processing circuit, a plurality of slices, based on a magnetic resonance, MR,” should be written as “magnetic resonance (MR)”  appropriate correction is required.

Claims 23 appears to be written in a short hand way of claims. In an interpretation, claim 13 may be interpreted as an independent claim yet the claims also refer back to claim 1 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claim 1 in to the claims 13 (where the claim 1 is referred) in order to ensure the claims being interpreted as an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Specifically the line “wherein for each slice, the cartilage line is an intersection line of the slice and the cartilage surface” It is unclear what the intersection line of the slice means in regard to the cartilage surface.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 23 are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart. 

For Claim 1, the claim recites a method of visualizing a property of cartilage, comprising: generating, by a processing circuit, a plurality of slices, based on a magnetic resonance, MR, sequence of a portion comprising cartilage, wherein each slice represents a layer of the portion; for each slice, generating, by the processing circuit, a cartilage line representing cartilage of the slice; for the cartilage line of each slice, generating, by the processing circuit, an image column for visualizing a cartilage property of the cartilage of the slice; and generating, by the processing circuit, a two-dimensional, 2D, image for visualizing the cartilage property of the cartilage of the portion, based on the generated image columns.
The limitation of a method of visualizing a property of cartilage as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mentally visualizing cartilage’s properties.
Similarly, the limitation of generating, by a processing circuit, a plurality of slices, based on a magnetic resonance, MR, sequence of a portion comprising cartilage, wherein each slice represents a layer of the portion as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “processing circuit,” would represent generic computer components in the MRI arts. 
Similarly, the limitation of for each slice, generating, by the processing circuit, a cartilage line representing cartilage of the slice as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “processing circuit,” would represent generic computer components in the MRI arts.
Similarly, the limitation of for the cartilage line of each slice, generating, by the processing circuit, an image column for visualizing a cartilage property of the cartilage of the slice as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “processing circuit,” would represent generic computer components in the MRI arts.
Similarly, the limitation of and generating, by the processing circuit, a two-dimensional, 2D, image for visualizing the cartilage property of the cartilage of the portion, based on the generated image column as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “processing circuit,” would represent generic computer components in the MRI arts.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the processing circuit. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processing circuit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For Claim 21, the claim recites a system for visualizing a property of cartilage, comprising a processing circuit configured to: generate a plurality of slices, based on a magnetic resonance, MR, sequence of a portion comprising a cartilage, wherein each slice represents a layer of the portion; for each slice, generate a cartilage line representing cartilage of the slice; for the cartilage line of each slice, generate an image column for visualizing a cartilage property of the cartilage of the slice; and generate a two-dimensional, 2D, image for visualizing the cartilage property of the cartilage of the portion, based on the generated image columns.
The limitation of a system for visualizing a property of cartilage as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “system” would represent generic computer components in the MRI arts.
Similarly, the limitation of a processing circuit configured to: generate a plurality of slices, based on a magnetic resonance, MR, sequence of a portion comprising a cartilage, wherein each slice represents a layer of the portion as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “processing circuit,” would represent generic computer components in the MRI arts. 
Similarly, the limitation of for each slice, generate a cartilage line representing cartilage of the slice as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually drawing the cartilage line.
Similarly, the limitation of for the cartilage line of each slice, generate an image column for visualizing a cartilage property of the cartilage of the slice as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user making an image column by looking at the slice data.
Similarly, the limitation of and generate a two-dimensional, 2D, image for visualizing the cartilage property of the cartilage of the portion, based on the generated image columns. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually moving image columns side by side to make the 2D image.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – a system, and the processing circuit. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system, or of the processing circuit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 19, 21, 21, 22, and 23 are rejected under 35 U.S.C. 102  as being unpatentable over Pang et al (US 20190313936 A1)

Regarding Claim 1, Pang et al teaches a method of visualizing a property of cartilage, “cartilage characterizations using high-field nuclear magnetic resonance (NMR) and magnetic resonance (MR) imaging techniques.” [0004] comprising: 
generating, by a processing circuit, a plurality of slices, based on a magnetic resonance, MR, sequence of a portion comprising cartilage,  “An interleaved multi-slice (=43) multi-echo (=8) turbo spin-echo (TSE) pulse sequence was used to collect 3D T2W images” [0043].

    PNG
    media_image1.png
    220
    440
    media_image1.png
    Greyscale

Fig 2a (left) and Fig 2b (right) of (US 20190313936 A1)
wherein each slice represents a layer of the portion; “A segmentation example of a lateral image from one subject's right knee (S1M52RA) is shown in FIG. 2a” [0056], See Fig 2a above, which is the slice of a layer composing a knee joint and cartilage.
for each slice, generating, by the processing circuit, a cartilage line representing cartilage of the slice;  “First, a whole femoral cartilage was manually delineated using a free software ITK-SNAP for each slice in T2W and T1ρ 3D data.”  [0045].
for the cartilage line of each slice, generating, by the processing circuit, an image column for visualizing a cartilage property of the cartilage of the slice; “Specifically, the average T2W pixel values (in logarithmic scale) within each of segmented ROIs in the DZ were fitted to a function of collagen fiber orientations” [0051].
and generating, by the processing circuit, a two-dimensional, 2D, image for visualizing the cartilage property of the cartilage of the portion, based on the generated image columns. “a whole deep cartilage T2W intensity (in a logarithmic scale) map as shown in FIG. 2b.” [0056].

Regarding Claim 2 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches further comprising: prior to the step of generating a cartilage line, segmenting, by the processing circuit, the cartilage for generating a cartilage surface representing the cartilage of the portion; “Region of interest (ROI) vertices were placed along cartilage boundaries, with the vertex path defined as smoothly as possible. Furthermore, nonoverlaid cartilage areas (due to motion or misalignment) in both T2W and T1ρ images were minimized in delineating cartilage ROI.” [0045].
wherein for each slice, the cartilage line is an intersection line of the slice and the cartilage surface. “the vertices (x and y coordinates) from a predefined cartilage ROI were used to fit (by a nonlinear least-squares fitting) a virtual circle in each image slice” [0046].

Regarding Claim 3 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches wherein the step of generating a cartilage line comprises: for each slice, segmenting, by the processing circuit, cartilage for generating the cartilage line.  “First, a whole femoral cartilage was manually delineated using a free software ITK-SNAP for each slice in T2W and T1ρ 3D data.” [0045].

Regarding Claim 4 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches wherein the step of generating an image column comprises: for each cartilage point of the cartilage line, determining, by the processing circuit, a cartilage property value “Specifically, the average T2W pixel values (in logarithmic scale) within each of segmented ROIs in the DZ were fitted to a function of collagen fiber orientations” [0051].   
generating the image column comprising a column of pixels, each pixel corresponding to a cartilage point of the cartilage line in order. “a whole deep cartilage T2W intensity (in a logarithmic scale) map as shown in FIG. 2b.” [0056].  See Fig 2b above, where the image columns represent the cartilage intensity.    
assigning a property value for each pixel according to a cartilage property value of its corresponding cartilage point. “a whole deep cartilage T2W intensity (in a logarithmic scale) map as shown in FIG. 2b.” [0056].  Where the intensity is the pixel value property.

Regarding Claim 5 Pang et al teaches the invention substantially as claimed with respect to claims 1 and 4. Additionally Pang teaches, wherein the pixels having different property values are displayed differently, e.g., in different colors or different intensities. See Fig 2 above, the T2W intensity map in Fig 2b shows varying intensity per pixel, in the image (represented by different shades of grey).

Regarding Claim 6 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches wherein the step of generating the 2D image comprises: 
arranging the image columns side by side in order, such that center pixels of all the image columns are aligned; See Fig 2 above, the T2W intensity map in Fig 2b, would represent a series of image columns aligned side by side.
wherein a center pixel corresponds to a center of any of: the portion, a slice, a cartilage line, and a cartilage surface representing the cartilage of the portion. See Fig 2 above, “and two horizontal dashed lines cross the segmented angles φ of ±54.7°.”[0016]. This means the center row would compose of 0° for each column in Fig 2.

Regarding Claim 8 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches wherein the cartilage property is a signal intensity of a cartilage. “a whole deep cartilage T2W intensity (in a logarithmic scale) map as shown in FIG. 2b.” [0056].

Regarding Claim 9 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches, further comprising: acquiring, by an MR scanning device, the MR sequence of the portion. “The computer-implemented method includes acquiring a single sagittal T2-weighted magnetic resonance image of a human knee cartilage” [0011].

Regarding Claim 10 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches wherein the MR sequence of the portion comprises quantification information of the portion; wherein the quantification information of the portion comprises at least one of: a longitudinal relaxation rate R1, a transverse relaxation rate R2, a longitudinal relaxation time T1, a transverse relaxation time T2, and a Proton Density, PD. “The anisotropic R.sub.2 relaxation rate (R(θ).sub.2.sup.a) for the human knee femoral cartilage could be obtained using the following equation: R(θ).sub.2.sup.a={log(S(θ=±54.7°))−log(S(θ))}/TE” [0011].


    PNG
    media_image2.png
    246
    126
    media_image2.png
    Greyscale

Fig 5a and 5e of (US 20190313936 A1) 

Regarding Claim 11 Pang et al teaches the invention substantially as claimed with respect to claims 1 and 10. Additionally Pang teaches wherein the cartilage property comprises at least one of: a longitudinal relaxation rate R1, a transverse relaxation rate R2, a longitudinal relaxation time T1, a transverse relaxation time T2, and a Proton Density, PD. “FIG. 5 illustrates exemplary whole relaxation rate (s.sup.−1) maps for (a, e) R.sub.2” As shown in Fig 5a and 5e above.” [0019].

Regarding Claim 12 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches further comprising: displaying, by a user interface, the 2D image for visualizing the cartilage property of the cartilage of the portion. “A monitor 40 or other type of display device” [0079].

Regarding Claim 13 Pang et al teaches the invention substantially as claimed with respect to claims 1 and 12.  Additionally Pang teaches further comprising: generating, by the processing circuit, an anatomical image comprising a plurality of anatomical slice images, based on the MR sequence of the portion, or based on a different MR sequence of the portion, “An interleaved multi-slice (=43) multi-echo (=8) turbo spin-echo (TSE) pulse sequence was used to collect 3D T2W images” [0043].
 wherein each anatomical slice image represents a layer of the portion corresponding to one of the plurality of slices; “A segmentation example of a lateral image from one subject's right knee (S1M52RA) is shown in FIG. 2a” [0056], See Fig 2a above, which is the slice of a layer composing a knee joint and cartilage.
and displaying, by the user interface, at least one of the plurality of anatomical slice images. “A monitor 40 or other type of display device” [0079].

Regarding Claim 15 Pang et al teaches the invention substantially as claimed with respect to claims 1, 12, and 13. Additionally Pang teaches, further comprising: when an image column of the 2D image is selected, marking, by the processing circuit, a corresponding anatomy slice image; and/or when an anatomy slice image is selected, marking, by the processing circuit, a corresponding image column of the 2D image. “A segmentation example of a lateral image from one subject's right knee (S1M52RA) is shown in FIG. 2a , which overlays its corresponding T2W image. An exact spatial location of this image is specified by a white arrow on a whole deep cartilage T2W intensity (in a logarithmic scale) map as shown in FIG. 2b .” [0056].

Regarding Claim 19 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches, further comprising: dividing the 2D image into a plurality of regions, and calculating a value representing the cartilage property of at least one of the plurality of regions. “Specifically, the vertices (x and y coordinates) from a predefined cartilage ROI were used to fit (by a nonlinear least-squares fitting) a virtual circle in each image slice … the whole cartilage was subdivided angularly into 5° partitions based on the range of calculated “spoke” angles.” [0046].

Regarding Claim 20 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches, wherein the portion comprises a joint. “A segmentation example of a lateral image from one subject's right knee (S1M52RA) is shown in FIG. 2a” [0056], See Fig 2a, which is the slice of a layer composing a knee joint and cartilage.

Regarding Claim 21, a system for visualizing a property of cartilage, “cartilage characterizations using high-field nuclear magnetic resonance (NMR) and magnetic resonance (MR) imaging techniques.” [0004], comprising:
a processing circuit configured to: generate a plurality of slices, based on a magnetic resonance, MR, sequence of a portion comprising a cartilage,  “An interleaved multi-slice (=43) multi-echo (=8) turbo spin-echo (TSE) pulse sequence was used to collect 3D T2W images” [0043].
wherein each slice represents a layer of the portion; “A segmentation example of a lateral image from one subject's right knee (S1M52RA) is shown in FIG. 2a” [0056], See Fig 2a, which is the slice of a layer composing a knee joint and cartilage.
for each slice, generate a cartilage line representing cartilage of the slice; “First, a whole femoral cartilage was manually delineated using a free software ITK-SNAP for each slice in T2W and T1ρ 3D data.”  [0045].
for the cartilage line of each slice, generate an image column for visualizing a cartilage property of the cartilage of the slice; “Specifically, the average T2W pixel values (in logarithmic scale) within each of segmented ROIs in the DZ were fitted to a function of collagen fiber orientations” [0051].
and generate a two-dimensional, 2D, image for visualizing the cartilage property of the cartilage of the portion, based on the generated image columns. “a whole deep cartilage T2W intensity (in a logarithmic scale) map as shown in FIG. 2b.” [0056].

Regarding Claim 22 Pang et al teaches the invention substantially as claimed with respect to claim 21. Additionally Pang teaches, further comprising: a user interface configured to display images. “A monitor 40 or other type of display device” [0079].

Regarding Claim 23 Pang et al teaches the invention substantially as claimed with respect to claim 1. Additionally Pang teaches a non-transitory computer readable recording medium having computer readable program code recorded thereon which when executed on a device having processing capability is configured to perform the method of claim 1. “In still another aspect, a tangible, non-transitory computer-readable medium storing executable instructions is provided.” [0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20190313936 A1), in view of Maher et al (US 20170360327 A1).

Regarding Claim 7 Pang et al teaches the invention substantially as claimed with respect to claim 1. However, Pang does not teach, wherein the cartilage property is a thickness of a cartilage.
Maher teaches wherein the cartilage property is a thickness of a cartilage. “analyzing MRI images of the knee joint, at least one of: a cartilage thickness” [0010].
Pang et al and Maher et al are all considered to be analogous to the claimed invention because they are in the same field of MRI cartilage detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pang with the thickness measuring as taught by Maher because such repeatability and reproducibility allow longitudinal studies focused on the progression of knee joint physiology and pathology including, for example, cartilage thickness. [0068].

Regarding Claim 14 Pang et al teaches the invention substantially as claimed with respect to claims 1, 12, and 13. However, Pang does not teach, wherein the at least one of the plurality of anatomical slice images is displayed as seen from at least two different viewpoints 
Maher teaches wherein the at least one of the plurality of anatomical slice images is displayed as seen from at least two different viewpoints. “GUI, may be used in the singular or the plural to describe one or more graphical user interfaces” [0095].
Pang et al and Maher et al are all considered to be analogous to the claimed invention because they are in the same field of MRI cartilage detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pang with the multiple GUIs as taught by Maher because a GUI may represent any graphical user interface … that processes information and efficiently presents the information results to the user. [0095].

Regarding Claim 16 Pang et al teaches the invention substantially as claimed with respect to claims 1, 12, and 13. However, Pang does not teach, wherein at least a part of the 2D image and at least a part of the anatomical image are displayed simultaneously.
Maher teaches wherein at least a part of the 2D image and at least a part of the anatomical image are displayed simultaneously. “GUI, may be used in the singular or the plural to describe one or more graphical user interfaces …  that processes information and efficiently presents the information results to the user.” [0095], The GUI of Maher would have the capability to simultaneously display the 2D image and the anatomical image.
Pang et al and Maher et al are all considered to be analogous to the claimed invention because they are in the same field of MRI cartilage detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pang with the multiple images displayed as taught by Maher because a GUI may represent any graphical user interface … that processes information and efficiently presents the information results to the user. [0095].


    PNG
    media_image3.png
    466
    315
    media_image3.png
    Greyscale

Fig 4C of (US 20170360327 A1)
Regarding Claim 17 Pang et al teaches the invention substantially as claimed with respect to claim 1. However Pang does not teach, further comprising: generating, by the processing circuit, an indicator for indicating a size and/or a position of a part of the 2D image related to an anatomical image representing at least a part of the portion.
Maher teaches further comprising: generating, by the processing circuit, an indicator for indicating a size and/or a position of a part of the 2D image related to an anatomical image representing at least a part of the portion. See Fig 4C above, Maher includes a scale in mm, which can indicate the size of the 2D images.
Pang et al and Maher et al are all considered to be analogous to the claimed invention because they are in the same field of MRI cartilage detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pang with the image scale as taught by Maher because it expands the available cartilage properties to measure since “cartilage thickness was calculated as the shortest distance from each point on the subchondral bone surface to the articular cartilage surface.” [0064].

Regarding Claim 18 Pang et al teaches the invention substantially as claimed with respect to claims 1 and 17. However Pang does not teach, wherein the indicator has a length for indicating the size of the part of the 2D image, and/or for indicating a distance of the part of the 2D image from a center of the portion; and/or wherein the indicator indicates a center of the portion for indicating the position of the part of the 2D image.
Maher teaches, wherein the indicator has a length for indicating the size of the part of the 2D image, and/or for indicating a distance of the part of the 2D image from a center of the portion; and/or wherein the indicator indicates a center of the portion for indicating the position of the part of the 2D image. See Fig 4C above, Maher includes a scale in mm, which can indicate the size of the 2D images.
Pang et al and Maher et al are all considered to be analogous to the claimed invention because they are in the same field of MRI cartilage detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pang with the image scale as taught by Maher because it expands the available cartilage properties to measure since “cartilage thickness was calculated as the shortest distance from each point on the subchondral bone surface to the articular cartilage surface.” [0064].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793